ORDER
PER CURIAM.
Defendant, Jason Barr, appeals from his convictions, after a jury trial, of murder in the first degree, stealing a motor vehicle, and armed criminal action. He was sentenced to concurrent terms of imprisonment of life without possibility of parole, seven years, and ten years, respectively. He also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
We have reviewed the record on direct appeal. No jurisprudential purpose would be served by a written opinion. Defendant’s convictions are affirmed. Rule 30.-25(b).
We have also reviewed the record with regard to the trial court’s denial of. defendant’s Rule 29.15 motion. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).